Mr. Presiding Justice Baker delivered the opinion of the court. Abstract of the Decision. 1. Attorney and client, g 150*—right of attorney to enforce lien for attorney’s fees. Where an attorney contracted with his client to prosecute a claim for personal injuries against a company and gave the company notice of his contract and the client thereafter settled with the company, held that the attorney could require the company to account to him in an action at law for the amount of his lien for attorney’s fees as provided by the contract. 2. Attorney and client, § 114*—contract construed as to amount of compensation. A written agreement between an attorney and his client whereby the client agreed that the attorney should be entitled to fifty per cent, on the gross amount realized on his client’s claim for personal injuries if settled with his approval in writing, otherwise a reasonable sum of money for his services,” and at all events not to be less than said per cent.,” construed to entitle the attorney to not less than fifty per cent, of the amount realized where the client dismissed him and herself settled the claim.